Citation Nr: 0118732	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1988.  This case came to the Board of Veterans' Appeals 
(Board) from a January 2000 administrative decision of the RO 
which denied recognition of the appellant as a surviving 
spouse of the veteran for the purpose of receiving VA 
benefits.  

From a review of the claims file, it appears that the veteran 
and the appellant had a daughter, born in 1978; her birth 
certificate is not in the claims file.  When the appellant 
filed her initial claim, she noted that she was filing on 
behalf of her child as well, who was reportedly starting 
college.  In view of the decision rendered below, the RO 
should take appropriate action to ascertain whether any 
benefits may be paid to the child.


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 1976 
and later divorced in August 1994.

2.  The veteran died in November 1997 at his brother's 
residence in Indiana, where he also maintained a residence.  
 
3.  The appellant and the veteran did not live with each 
other continuously from August 1994 to the date of the 
veteran's death.  

4.  The appellant has not submitted evidence of a valid 
marriage to the veteran after their divorce in August 1994.  


CONCLUSION OF LAW

The requirements for recognition as a surviving spouse of the 
veteran for the purpose of receiving VA benefits have not 
been satisfied.  38 U.S.C.A. §§ 101(3), 103, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A death certificate issued by the State of Indiana in 
November 1997 indicates that the veteran died in November 
1997 and that his cause of death was liver failure (of 2 
weeks duration) due to or as a consequence of metastatic 
adenocarcinoma (of 11 months duration) due to or as a 
consequence of colon adenocarcinoma (of 11 months duration).  
The death certificate indicates that at the time of his death 
the veteran resided in Indiana; that he died at his brother's 
residence, which was also located in same city in Indiana; 
that the veteran's marital status was "divorced;" and that 
the veteran had no surviving spouse.  

In a statement received by the RO in February 1998, the 
appellant requested consideration for Dependency and 
Indemnity Compensation (DIC) benefits, claiming she was the 
wife of the deceased veteran.  (She contended the veteran's 
death from cancer was attributable to Agent Orange exposure.)  
She also requested the RO to recognize the existence of a 
common law marriage between the veteran and herself.  She 
stated they were divorced at one time but got back together 
and were "working out [their] problems" when the veteran 
died.  

In March 1998, the appellant's representative submitted to 
the RO five affidavits of the appellant's family and friends 
in support of the claim that a common law marriage existed 
between the veteran and the appellant.  

The appellant's mother stated that she attended the 
graduation of her granddaughter (who was the daughter of the 
appellant and veteran) along with the appellant and veteran; 
that they discussed future visits home; and that later in the 
summer when she called the appellant the veteran answered the 
telephone because he was "home for his family reunion" 
which was also attended by the appellant and the 
granddaughter.  

The appellant's neighbor stated that when the appellant went 
away she (the neighbor) took care of her (the appellant's) 
house and dogs and answered the telephone; that she recalled 
the veteran calling and asking to speak with the appellant in 
November 1993 and January 1994; and that she saw him at the 
appellant's house on two occasions in 1996, once in the 
spring and another time in the summer when he was in town for 
his family reunion.  

A long-time friend of the appellant stated that in the summer 
of 1996 she dined with the appellant, veteran, and their 
daughter.  She recalled that they discussed a family dinner 
they had had together earlier in the week and plans for a 
future meeting to attend the veteran's family reunion 
together; that after the dinner she witnessed a "very warm, 
loving hug and kiss" between the appellant and the veteran; 
and that she felt at that time the veteran was interested in 
resuming a relationship with the appellant.  She stated the 
appellant later told her that the veteran had picked her and 
their daughter up in order to attend the veteran's family 
reunion.  

A married couple stated that they had known the appellant for 
many years because she was a school friend of their daughter 
and worked with them on the board of a women's organization.  
They stated they did not know the veteran but recalled the 
appellant telling them of times she spent with the veteran at 
family reunions and parties over the past several years and 
of attempts at reconciliation.

A pastor and his wife stated that they first met the 
appellant in 1995 and had grown close to her on account of 
her illness and visits to her in the hospital over the past 
four years.  They recalled the appellant spoke of the veteran 
frequently and were uncertain whether "her marriage could, 
or would ever have been placed into the 'active' category."  
They noted the appellant and veteran conversed with one 
another and that their conversations always appeared 
"agreeable."  They stated that many times the appellant and 
veteran would talk of future plans and would arrange 
meetings.  In that regard, they stated that "situations" 
had frequently occurred between the appellant and veteran but 
that they considered such to be personal and private and 
would therefore hold them in strict confidence.  They stated 
the veteran attended the graduation of his and the 
appellant's daughter in May 1996 and remained in town for a 
four day visit before returning to Indiana.  They stated the 
veteran made another four day visit in July 1996 for a family 
reunion.  They surmised that if the veteran had lived then 
perhaps his and the appellant's lives might have "taken a 
change for the better."  

Thereafter, documentation from the RO indicates that it 
temporarily misplaced the claims folder, causing a delay in 
action upon the appellant's February 1998 claim for VA 
benefits.  In November 1999, the appellant's representative 
furnished copies of letters (dated in February 1998, March 
1998, and October 1998) that it sent to the RO on behalf of 
the appellant who requested consideration of a claim for DIC 
benefits and recognition of her common law marriage to the 
veteran.  

In November 1999, the RO received a copy of the appellant's 
VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse, which was dated in February 1998.  On the 
application, she stated she was married to the veteran in 
August 1976 and later divorced him in August 1994 in 
Pennsylvania.  She also indicated that she did not live 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death (she stated they had been 
married for 18 years).  She claimed the cause of the 
veteran's death was due to service (i.e., cancer due to Agent 
Orange exposure), and she also completed the sections on the 
application form pertaining to net worth and income which are 
used to determine eligibility for death pension.

In a January 2000 administrative decision, the RO denied 
recognition of the appellant as a surviving spouse of the 
veteran for the purpose of VA benefits.  In a January 2000 
letter, the RO notified the appellant of its decision.  

In a May 2000 statement, the appellant expressed her 
disagreement with the RO's decision, arguing that she was 
entitled to VA benefits (specifically, DIC benefits) because 
she and the veteran had reconciled their differences and 
considered themselves as husband and wife.  She also claimed 
their daughter and close friends considered them as husband 
and wife.  

In a June 2000 Statement of the Case, the RO stated that the 
appellant and the veteran were divorced in 1994 and that the 
evidence of record was insufficient to establish a common law 
marriage at any time thereafter.  

In September 2000, the RO received the appellant's 
substantive appeal (VA Form 9), which did not offer any 
additional arguments on the question of whether a common law 
marriage existed between the appellant and veteran at the 
time of the veteran's death.  

In a February 2001 statement, the appellant's representative 
reiterated the appellant's claim that she was entitled to VA 
benefits as the common lawful wife of the veteran.  

II.  Analysis

The appellant claims that a common law marriage existed 
between herself and the veteran at the time of the veteran's 
death and that she is therefore entitled to VA benefits as 
his surviving spouse.  The claims file shows that through its 
discussions in the administrative decision and statement of 
the case the RO has notified her of the evidence needed to 
substantiate her claim.  There does not appear to any 
evidence, identified by the appellant, which has not been 
secured.  Additionally, the RO has afforded the appellant the 
opportunity for a personal hearing, which she declined.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  However, in order for 
the surviving spouse to establish the status of a "claimant" 
for VA purposes, evidence of a valid marriage under the laws 
of the appropriate jurisdiction is required.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991);  see also Dedicatoria 
v. Brown, 8 Vet. App. 441, 445 (1995) (an individual claiming 
entitlement to DIC benefits does not meet the threshold 
requirement of claimant status in the absence of evidence 
showing that her marriage to the veteran was valid).  
Relevant documents showing proof of a valid marriage must be 
submitted by the veteran's spouse in order to attain the 
status of a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994). 

A claimant qualifies as a spouse of the veteran if she was 
validly married to the veteran.  38 C.F.R. § 3.50.  The 
validity of a marriage is determined based upon the law of 
the jurisdiction where the parties reside at the time of 
marriage or the law of the jurisdiction where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103; 38 C.F.R. § 3.1(j).  A valid marriage may be 
established for VA benefit purposes by one of the following 
types of evidence:  1) an abstract of the public record of 
marriage;  2) an affidavit of the clergyman or magistrate who 
officiated;  3) the original certificate of marriage; or 4) 
the affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  In jurisdictions where 
marriages other than by ceremony are recognized, the marriage 
may be proven by the affidavits by one or both parties to the 
marriage, setting forth all of the facts concerning the 
alleged marriage (such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, and places and dates of residences), and the 
affidavits of two or more persons who know by personal 
observation the reputed relationship that existed between the 
parties (including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the community in which they lived).  In addition, any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205.

In this case, the appellant concedes that she and the veteran 
were once married from August 1976 to August 1994, when they 
divorced, and that there was not a public record of a 
remarriage between them when the veteran died.  Rather, at 
the time of the veteran's death in November 1997, she claims 
her relationship to the veteran was one of a common law wife.  
In this regard, she has asserted that prior to the veteran's 
death they had reconciled their differences (in one statement 
she said that after their 1994 divorce they got back together 
and were working out their problems when the veteran died).  
She has also asserted that at the time of the veteran's death 
they had considered themselves as husband and wife and that 
their daughter and close friends had also considered them as 
husband and wife.  

In support of her claims, the appellant has submitted 
affidavits from her mother, neighbor, long-time friends, and 
a pastor and his wife.  They attested to an amicable 
relationship that existed between the appellant and the 
veteran, a couple of visits (lasting four days) made by the 
veteran from Indiana to Pennsylvania on the occasions of his 
daughter's graduation and his family reunion in 1996, 
discussions of future visits, telephone calls made by the 
veteran to the appellant, attempts at reconciliation, and 
agreeable conversations between the appellant and veteran.  
In one affidavit, the pastor and his wife indicated that the 
appellant spoke of the veteran frequently and that they were 
uncertain whether she had a marriage that could be deemed 
"active."  Without further explanation, they also claimed 
that "situations" had frequently occurred between the 
appellant and veteran which they considered to be personal 
and private.  None of these affidavits contain any 
information from which it could be deduced that the appellant 
and the veteran were holding themselves out as "husband and 
wife."  In regard to the foregoing, the Board finds that a 
valid marriage has not been established for VA benefit 
purposes under 38 C.F.R. § 3.205.  

The appellant's request that her relationship to the veteran 
after their 1994 divorce be considered a valid marriage on 
the basis that they had entered into a common law marital 
relationship prior to his death does not meet the 
requirements for establishing a valid marriage under 
38 C.F.R. § 3.205.  As noted previously, the validity of the 
marriage is to be determined by applying the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j).  
However, in this case, there is no evidence -- nor has the 
appellant claimed -- that she and the veteran lived together 
at any time after their 1994 divorce.  In fact, the evidence 
shows that they were living apart and in different states in 
the last years of the veteran's life.  The veteran resided in 
Indiana from at least 1996 until his death in November 1997, 
and he made only a couple of brief visits back to where the 
appellant resided in Pennsylvania for his daughter's 
graduation and a family reunion in 1996.  There is also no 
evidence, nor has the appellant claimed, that she ever 
resided with the veteran in Indiana.  The aforementioned 
affidavits fail to show that they ever cohabitated in 
Pennsylvania (a state which recognizes common law marriages) 
or in Indiana (a state which does not recognize common law 
marriages), held themselves out as married, or were generally 
accepted in the community as married.  

A common law marriage is generally a non-ceremonial 
relationship that requires "a positive mutual agreement, 
permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant a 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations."  Black's Law 
Dictionary 277 (6th ed. 1990).  In Pennsylvania, which 
recognizes such marriages, there must be an express agreement 
of the parties to assume the relationship of husband and 
wife, and cohabitation and reputation are relevant factors in 
determining whether the parties have entered into a common 
law marriage.  See Staudenmayer v. Staudenmayer, 552 Pa. 253; 
714 A.2d 1016; 1998 Pa. LEXIS 1486 (1998).  In the present 
case, there is no evidence of any agreement between the 
appellant and the veteran that they considered themselves to 
have entered into a marital relationship.  As claimed by the 
appellant, at the time the veteran died they had merely 
reconciled their differences and had gotten back together.  
Despite the appellant's present contention to the contrary, 
such assertions do not, in and of themselves, demonstrate 
that a marital relationship existed.  Without a statement 
from the veteran indicating his view of their relationship, 
the factors of cohabitation and reputation become 
particularly relevant.  As noted, the appellant and the 
veteran did not live together after their 1994 divorce, and 
they did not have a reputation for being a husband and wife 
after 1994.  In sum, under Pennsylvania law, the appellant 
and veteran had not entered into a common law marriage.    

In spite of the foregoing, the appellant's asserted common 
law marriage could still be "deemed valid" for the purpose of 
establishing her entitlement to VA benefits as the veteran's 
surviving spouse.  38 C.F.R. § 3.52.  She would, however, 
have to show that she and the veteran cohabited continuously 
in this common law marriage for one year or more prior to the 
veteran's death.  38 C.F.R. §§ 3.52, 3.53.  As noted 
previously, the evidence does not show this was the case and 
the appellant has not contended otherwise.  A "deemed valid" 
marriage with the veteran, in the period between her divorce 
from him in August 1994 and his death in November 1997, 
consequently cannot be found to exist under the provisions of 
38 C.F.R. § 3.52.  

In conclusion, the Board finds that in light of the facts and 
circumstances described above, the appellant has not 
satisfied the necessary requirements to be recognized as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.  Thus, her claim lacks legal merit and must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish recognition as the veteran's 
surviving spouse for the purpose of receiving VA benefits is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

